UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-2452



NEWPORT NEWS    SHIPBUILDING     AND   DRY   DOCK
COMPANY,

                                                            Petitioner,

          versus


THOMAS YOUNG; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,  UNITED   STATES
DEPARTMENT OF LABOR,

                                                           Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(00-115)


Submitted:   April 10, 2001                  Decided:   August 28, 2003


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jonathan H. Walker, Christopher R. Hedrick, MASON, COWARDIN &
MASON, P.C., Newport News, Virginia, for Petitioner. Judith E.
Kramer, Carol A. De Deo, Mark A. Reinhalter, Julia Mankata, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C. for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Newport News Shipbuilding and Dry Dock Company seeks review of

the Benefits Review Board’s decision and order affirming the

Administrative Law Judge’s order denying partial relief under §

8(f) of The Longshore and Harbor Workers’ Compensation Act, 33

U.S.C.A. §§ 901-950 (West 1986 & Supp. 2000).    Our review of the

record discloses that the Board’s decision is without reversible

error.   Accordingly, we deny the petition for review.   We deny as

moot the Employer’s motion to hold the case in abeyance pending

resolution of Newport News Shipbuilding & Dry Dock Co. v. Winn, 326

F.3d 427 (4th Cir. 2003); Newport News Shipbuilding & Dry Dock Co.

v. Ward, 326 F.3d 434 (4th Cir. 2003); Newport News Shipbuilding &

Dry Dock Co. v. Cherry, 326 F.3d 449 (4th Cir. 2003); and Newport

News Shipbuilding & Dry Dock Co. v. Pounders, 326 F.3d 455 (4th

Cir. 2003).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                 2